             Case 2:18-cr-00156-RSM Document 37 Filed 06/08/20 Page 1 of 15



 1

 2

 3

 4

 5
                              DEUNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   UNITED STATES OF AMERICA

 9                             Plaintiff,                CASE NO. CR18-156-RSM

10           v.                                          ORDER GRANTING DEFENDANT’S
                                                         EMERGENCY MOTION FOR
11   DEVON PARRAMORE,                                    COMPASSIONATE RELEASE

12                             Defendant.

13
                                            I.     INTRODUCTION
14
            This matter comes before the Court on Defendant Devon Parramore’s Emergency Motion
15
     for compassionate release pursuant to 18 U.S.C. § 3582(c)(1). Dkt. #33. Plaintiff United States
16
     of America (“the Government”) has opposed Defendant’s motion. Dkt. #35. The Court finds oral
17
     argument unnecessary to rule on this motion. Having considered the Motion, the Government’s
18
     Response, and the remainder of the record, the Court GRANTS Mr. Parramore’s motion for
19
     compassionate release.
20
                                             II.   BACKGROUND
21
            On June 20, 2018, a grand jury indicted Mr. Parramore for methamphetamine distribution
22
     to an undercover agent and a confidential informant in violation of 21 U.S.C. §§ 841(a)(1) and
23
     841(b)(1)(C). Dkt. #1. Mr. Parramore pleaded guilty to all charges on October 22, 2018. Dkt.
     ORDER GRANTING DEFENDANT’S
     EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE - 1
              Case 2:18-cr-00156-RSM Document 37 Filed 06/08/20 Page 2 of 15



 1   #21. On January 18, 2019, this Court sentenced him to a 33-month prison term followed by three

 2   years of supervised release. He is currently housed at FCI Terminal Island (“Terminal Island”)

 3   with a projected release date of July 22, 2020.

 4          Mr. Parramore is 52 years old and requires urgent surgical treatment to save his

 5   deteriorating vision from glaucoma.      On January 17, 2019, an off-site specialist in Seattle

 6   diagnosed Mr. Parramore with “severe stage” glaucoma in both eyes. Dkt. #33-2 at 3. An on-site

 7   specialist at Terminal Island examined Mr. Parramore four months later, on May 8, 2019, and

 8   recommended “immediate eval & treatment.” Dkt. #33-4 at 1. On June 6, 2019, he received a

 9   follow-up on-site evaluation by a specialist at Terminal Island, who referred him to an off-site

10   ophthalmologist. Dkt. #33-5 at 5 (“This is now a monocular patient with high risk of visual loss

11   and this should be priority to get appointment and proper glaucoma treatment surgically as he is

12   on maximal medication which is insufficient.”).       These follow-up visits with the off-site

13   ophthalmologist occurred on June 27, 2019 and August 7, 2019, wherein the ophthalmologist

14   recommended a laser treatment procedure. Dkts. #33-7; #33-8 at 1 (“Plan: YAG laser assisted

15   Iridotomy and possible Iridoplasty . . . .”). Although BOP medical personnel scheduled the

16   procedure, the Government acknowledges “it is not clear from the medical records whether this

17   procedure occurred and, if so, what the outcome was.” Dkt. #35 at 2-3.

18          Mr. Parramore’s medical records indicate that he did not receive a follow-up evaluation

19   until February 19, 2020. During this visit, the on-site ophthalmologist determined that Mr.

20   Parramore needed an immediate referral because he was going blind. Dkt. #33-10 at 3 (“[N]eeds

21   glaucoma referral ASAP . . . Pt. going blind. If unable to get referral suggesting release and get

22   care ASAP.”).     A follow-up note dated February 20, 2020 adds that Mr. Parramore has

23   “[s]ignificant damage due to glaucoma needs specialist for evaluation and eventual surgical


     ORDER GRANTING DEFENDANT’S
     EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE - 2
              Case 2:18-cr-00156-RSM Document 37 Filed 06/08/20 Page 3 of 15



 1   prognosis advance disease OS.” Id. at 5. The Government concedes that nothing in Defendant’s

 2   medical records indicate that any referral occurred.

 3          Since Mr. Parramore’s on-site examination in February 2020, the conditions at Terminal

 4   Island have changed rapidly due to the coronavirus pandemic. The Bureau of Prisons (“BOP”)

 5   website reports that Terminal Island has suffered one of the largest outbreaks of COVID-19 out of

 6   all BOP facilities across the country.         See Federal Bureau of Prisons, Covid-19 Cases,

 7   https://www.bop.gov/coronavirus/index.jsp       (last   visited   June   5, 2020) (Reporting 32

 8   COVID-positive inmates, 657 inmates designated “recovered,” and 9 inmate deaths). On or about

 9   April 27, 2020, Mr. Parramore tested positive for COVID-19. Dkt. #33-11. The Government

10   contends that he has not experienced complications from the infection, and that medical staff

11   examining him on May 10, 2020 determined he had recovered. Dkt. #35 at 12.

12          On May 15, 2020, Mr. Parramore was appointed counsel. Dkt. #32. On May 20, 2020, his

13   counsel filed a BP-9 application with BOP staff for a reduction in his sentence in light of the

14   serious progression of his glaucoma condition. Dkt. #33-13 at 2. As of the date of this order, the

15   BOP has not addressed Mr. Parramore’s request for compassionate release.

16                                           III.     DISCUSSION

17      A. Legal Standard

18          Pursuant to 18 U.S.C. § 3582(b), a judgment of conviction that includes a sentence of

19   imprisonment “constitutes a final judgment and may not be modified by a district court except in

20   limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010) (internal quotations

21   omitted). Those limited circumstances are provided under 18 U.S.C. § 3582(c)(1)(A)(i). Effective

22   December 21, 2018, the First Step Act of 2018 amended Section 3582(c)(1)(A) by adding a

23   provision that allows prisoners to directly petition a district court for compassionate release:


     ORDER GRANTING DEFENDANT’S
     EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE - 3
                Case 2:18-cr-00156-RSM Document 37 Filed 06/08/20 Page 4 of 15



 1             (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
               motion of the defendant after the defendant has fully exhausted all administrative
 2             rights to appeal a failure of the Bureau of Prisons to bring a motion on the
               defendant’s behalf or the lapse of 30 days from the receipt of such a request by
 3             the warden of the defendant’s facility, whichever is earlier, may reduce the term
               of imprisonment (and may impose a term of probation or supervised release with
 4             or without conditions that does not exceed the unserved portion of the original
               term of imprisonment), after considering the factors set forth in section 3553(a) to
 5             the extent that they are applicable, if it finds that—

 6             (i) extraordinary and compelling reasons warrant such a reduction; or

 7             (ii) the defendant is at least 70 years of age, has served at least 30 years in prison,
               pursuant to a sentence imposed under section 3559(c), for the offense or offenses
 8             for which the defendant is currently imprisoned, and a determination has been
               made by the Director of the Bureau of Prisons that the defendant is not a danger to
 9             the safety of any other person or the community, as provided under section
               3142(g);
10
               and that such a reduction is consistent with applicable policy statements issued by
11             the Sentencing Commission . . . .

12   18 U.S.C. § 3582(c)(1)(A) (italics reflecting amendment under First Step Act). Accordingly, a

13   court may reduce a sentence upon motion of a defendant provided that: (1) the inmate has either

14   exhausted his or her administrative appeal rights of BOP’s failure to bring such a motion on the

15   inmate’s behalf or has waited until 30 days after the applicable warden has received such a request;

16   (2) the inmate has established “extraordinary and compelling reasons” for the requested sentence

17   reduction; and (3) the reduction is consistent with the Sentencing Commission’s policy statement.

18   See id.

19             The Sentencing Commission’s policy statement referenced in 18 U.S.C. § 3582(c)(1)(A)(i)

20   provides, in relevant part:

21             [T]he court may reduce a term of imprisonment (and may impose a term of
               supervised release with or without conditions that does not exceed the unserved
22             portion of the original term of imprisonment) if, after considering the factors set
               forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the court
23             determines that—


     ORDER GRANTING DEFENDANT’S
     EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE - 4
              Case 2:18-cr-00156-RSM Document 37 Filed 06/08/20 Page 5 of 15



 1          (1)(A) Extraordinary and compelling reasons warrant the reduction; or

 2          (B) The defendant (i) is at least 70 years old; and (ii) has served at least 30 years in
            prison pursuant to a sentence imposed under 18 U.S.C. § 3559(c) for the offense or
 3          offenses for which the defendant is imprisoned;

 4          (2) The defendant is not a danger to the safety of any other person or to the
            community, as provided in 18 U.S.C. § 3142(g); and
 5
            (3) The reduction is consistent with this policy statement.
 6
     United States Sentencing Guidelines (“USSG”) § 1B1.13. Given that Mr. Parramore is 52 years
 7
     old, only sections (1)(A), (2), and (3) of the Sentencing Commission’s policy statement are
 8
     relevant to his motion. Thus, under the policy statement, Mr. Parramore is entitled to relief if he
 9
     demonstrates that (1) extraordinary and compelling reasons warrant a sentence reduction, (2) he is
10
     not a danger to the safety of others or the community, and (3) any requested reduction is consistent
11
     with the policy statement. See USSG § 1B1.13(1)(A), (2), (3).
12
            The Sentencing Commission’s application notes to this policy statement provide further
13
     guidance on medical conditions that may warrant compassionate release. Application Note 1 to
14
     USSG § 1B1.13 provides that “extraordinary and compelling reasons” for a sentence reduction
15
     exist when:
16
            (A) Medical Condition of the Defendant.
17
            (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced illness
18          with an end of life trajectory). A specific prognosis of life expectancy (i.e., a probability
            of death within a specific time period) is not required. Examples include metastatic solid-
19          tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, and
            advanced dementia.
20
            (ii) The defendant is—
21
            (I) suffering from a serious physical or medical condition, (II) suffering from a serious
22          functional or cognitive impairment, or (III) experiencing deteriorating physical or mental
            health because of the aging process, that substantially diminishes the ability of the
23          defendant to provide self-care within the environment of a correctional facility and from
            which he or she is not expected to recover.

     ORDER GRANTING DEFENDANT’S
     EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE - 5
              Case 2:18-cr-00156-RSM Document 37 Filed 06/08/20 Page 6 of 15



 1
     USSG 1B1.13 cmt. n.1(A).         The application note also addresses family circumstances and
 2
     circumstances involving defendants who are at least 65 years old. See id. at n.1(B)-(C). Neither
 3
     of these circumstances are applicable to Mr. Parramore’s motion. Furthermore, subpart (D)
 4
     provides a catch-all provision for “other reasons” that may exist as determined by the Director of
 5
     the BOP. Id. at n.1(D). Mr. Parramore does not contend that the Director of BOP has determined
 6
     that an extraordinary or compelling reason for a sentence reduction exists here.
 7
            Thus, under the policy statement, Mr. Parramore is entitled to relief if he demonstrates that
 8
     (1) extraordinary and compelling reasons warrant a sentence reduction, (2) he is not a danger to
 9
     the safety of others or the community, and (3) any requested reduction is consistent with the policy
10
     statement. See USSG § 1B1.13(1)(A), (2), (3).
11
        B. Exhaustion of Administrative Remedies
12
            As an initial matter, the Government argues that Mr. Parramore has failed to comply with
13
     the exhaustion requirements in 18 U.S.C. § 3582(c)(1). Dkt. #35 at 8. Because 30 days have not
14
     elapsed from the time Mr. Parramore’s counsel emailed a petition to BOP, the Government argues
15
     that this Court lacks jurisdiction to consider Defendant’s Motion until June 19, 2020. See Dkt.
16
     #33-13 at 2 (Petition to BOP dated May 20, 2020).
17
            Parties dispute whether Section 3582’s exhaustion provision is a jurisdictional requirement
18
     or a claim-processing rule and, if the latter, whether a court may excuse exhaustion in certain cases.
19
     Compare Dkt. 33 at 11-14 with Dkt. #35 at 5-7. District courts across the country have reached
20
     different conclusions on these questions, including courts within this circuit. Compare United
21
     States v. Fischman, No. 16-cr-00246, 2020 WL 2097615, at *3 (N.D. Cal. May 1, 2020), with
22
     United States v. Catledge, No. 12-cr-00678, 2020 WL 1899401, at *2 (N.D. Cal. Apr. 16, 2020).
23
     While these questions are now pending before the Ninth Circuit, see United States v. Millage, No.

     ORDER GRANTING DEFENDANT’S
     EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE - 6
              Case 2:18-cr-00156-RSM Document 37 Filed 06/08/20 Page 7 of 15



 1   20-30086 (9th Cir. filed April 15, 2020), courts in this district have consistently found that the

 2   urgency created by the COVID-19 crisis does not create an exception to the exhaustion

 3   requirement. See, e.g., United States v. Stanard, No. CR16-320-RSM, 2020 WL 1987072, at *3

 4   (W.D. Wash. Apr. 27, 2020) (collecting cases); see also United States v. Fuller, No. CR17-

 5   0324JLR, 2020 WL 1847751, at *2 (W.D. Wash. Apr. 13, 2020) (“[T]his court and other district

 6   courts in the Ninth Circuit who have considered this exact issue . . . have near unanimously

 7   concluded that failure to exhaust administrative remedies is fatal to a compassionate release

 8   petition even in light of the urgency created by COVID-19.”).

 9          The Court need not reach these questions here. Notwithstanding this district’s consistent

10   application of the 30-day exhaustion requirement, courts in the Western District of Washington

11   have recognized circumstances where a defendant “effectively exhausted her administrative

12   remedies” despite failure to strictly comply with the 30-day requirement. See, e.g., id. (quoting

13   United States v. Gonzalez, No. 2:18-CR-0232-TOR-15, 2020 WL 1536155, at *1 (E.D. Wash.

14   Mar. 31, 2020)). In Gonzalez, the court concluded that an inmate transferred out of BOP custody

15   had “effectively exhausted her administrative remedies by petitioning the BOP, giving them

16   notice, and being told she does not have any other administrative path or remedies she can pursue.”

17   The court reached a similar conclusion in United States v. Van Dyke, finding that “further attempts

18   to exhaust administrative remedies at this time would require Defendant to continue to wait in the

19   Spokane County Jail until transfer . . . and wait for the request to be denied or for 30 days to elapse

20   following the request.” No. 2:15-CR-0025-JLQ-1, 2020 WL 1811346, at *2 (E.D. Wash. Apr. 8,

21   2020), adhered to on reconsideration, No. 2:15-CR-0025-JLQ-1, 2020 WL 1845553 (E.D. Wash.

22   Apr. 10, 2020)).

23


     ORDER GRANTING DEFENDANT’S
     EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE - 7
              Case 2:18-cr-00156-RSM Document 37 Filed 06/08/20 Page 8 of 15



 1          In both Gonzalez and Van Dyke, the defendants had been transferred out of BOP custody

 2   and consequently could not formally petition BOP to start the 30-day clock. See, e.g., id.

 3   (“Defendant is housed at the Spokane County Jail, and all transports to BOP Custody have been

 4   ceased due to COVID-19 . . . Defendant is not in the custody of the BOP. Therefore, there is no

 5   warden to petition.”). Although Mr. Parramore remains in BOP custody and has finally obtained

 6   the means to file a formal petition, the Court finds that the unusual circumstances set forth below

 7   liken his situation to those of the defendants in Gonzalez and Van Dyke. Specifically, in each of

 8   these cases, BOP was on notice of a request for the defendant’s release yet, for compelling reasons,

 9   the defendant was unable to formally petition BOP pursuant to the requirements of Section 3582.

10   Cf. United States v. Dailey, No. 2:13-CR-00118 KJM, 2020 WL 2195926, at *3 (E.D. Cal. May 6,

11   2020) (Finding failure to exhaust where “defendant has not notified the BOP in any way nor

12   received a response as did the defendant in Gonzalez.”).

13          As reflected in Mr. Parramore’s medical records, BOP has been apprised of the severity of

14   Mr. Parramore’s medical condition since mid-February. See Dkt. #33-10 (February 19, 2020 notes

15   from on-site physician stating, “needs glaucoma referral ASAP . . . Pt. going blind. If unable to

16   get referral suggesting release and get care ASAP.”). As a result, it has been on-notice of Mr.

17   Parramore’s urgent condition for far longer than the thirty days required under Section 3582, had

18   it received a request directly from Defendant. At the same time, while Mr. Parramore may have

19   formally petitioned BOP after this dire prognosis, his significant vision loss raises serious concerns

20   about his capacity to file a petition on his own behalf. See Dkt. #33-1 at 1 (Describing vision loss

21   as so severe that he cannot ascend stairs and requires a lower bunk). Indeed, in referring to Mr.

22   Parramore’s failure to seek relief on his own behalf, his counsel claims that he is “incapable of

23   making that request himself.” Dkt. #33-13 at 2. Defendant’s counsel also states, “It is my


     ORDER GRANTING DEFENDANT’S
     EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE - 8
              Case 2:18-cr-00156-RSM Document 37 Filed 06/08/20 Page 9 of 15



 1   understanding that [Mr. Parramore] does not have access to pen and paper” to make the formal

 2   request to BOP. Id. at 2; see also Dkt. #33 at 4 (“Counsel has been advised through Mr.

 3   Parramore’s romantic partner that Mr. Parramore is unable to make the request for compassionate

 4   release himself, as the institution cannot provide him with paper or pen to make the request.”).

 5   Defendant further claims that Mr. Parramore’s COVID-19 diagnosis “undoubtedly complicat[ed]

 6   his efforts to make this request.” Id. at 4. The Government has not addressed any of these

 7   compelling obstacles in its response. See generally Dkt. #35. Instead, now that Mr. Parramore

 8   has obtained counsel, it insists that only his attorney’s formal request to BOP—not available to

 9   Mr. Parramore until three months after his prognosis by BOP’s on-site physician—is sufficient to

10   start the 30-day clock.

11          Considering the unique confluence of factors in this case, wherein BOP was on-notice of

12   Mr. Parramore’s release recommendation from an on-site medical expert since at least February

13   19, 2020, and where the Government does not address any of Defendant’s alleged obstacles that

14   prevented him from formally petitioning BOP earlier, Mr. Parramore has waited far longer than

15   thirty days for BOP to consider whether to recommend his release based on his severe glaucoma.

16   Accordingly, the Court finds that Defendant has effectively exhausted his administrative remedies

17   and will address the merits of his motion.

18      C. Entitlement to Compassionate Release

19          1. Extraordinary and Compelling Reasons

20          Mr. Parramore’s motion establishes that extraordinary and compelling reasons exist to

21   reduce his sentence. See USSG § 1B1.13(1)(A). First, Mr. Parramore’s glaucoma, which has

22   already resulted in blindness in one eye, constitutes a serious medical condition that significantly

23   impacts his day-to-day living and affects his ability to provide self-care. USSG § 1B1.13 cmt.


     ORDER GRANTING DEFENDANT’S
     EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE - 9
             Case 2:18-cr-00156-RSM Document 37 Filed 06/08/20 Page 10 of 15



 1   n.1(A)(ii)(I); see Dkt. #33-1 at 1 (Defendant cannot ascend stairs and requires a lower bunk due to

 2   severe vision loss). It is likewise apparent that without the surgery, his condition will continue to

 3   deteriorate. Dkt. #33-10 at 4-5 (Recommending immediate treatment from specialist based on

 4   significant damage from glaucoma). The Government does not dispute the severity of his

 5   condition. See Dkt. #35 at 14 (There is no doubt that this is a serious condition, and that as reflected

 6   in the medical records, that condition requires expert medical attention.”).

 7           In addition, while BOP might have been able to provide Defendant with specialist

 8   treatment in ordinary circumstances, it is apparent that the COVID-19 outbreak at Terminal Island

 9   has undermined BOP’s ability to provide him with the immediate care required to treat his

10   declining vision. See id. at 16 (“[T]he government sympathizes with Parramore’s struggle with

11   glaucoma and recognizes that COVID-19 has almost certainly disrupted the planned expert

12   examination.”). Indeed, despite a dire warning from an on-site doctor in February 2020, Mr.

13   Parramore has been unable to receive the referral and surgical care. The Government does not

14   contend that BOP will be able to provide Mr. Parramore with the appropriate medical care before

15   his July 2020 release date. Thus, because Mr. Parramore’s condition will continue to deteriorate

16   between now and his release date, he suffers from a condition from which he is not expected to

17   recover. See USSG § 1B1.13 cmt. n.1(A)(ii)(I).

18           Despite acknowledging BOP’s inability to provide Defendant with appropriate treatment

19   for his glaucoma during the COVID-19 health crisis, the Government argues that relief should be

20   denied because the pandemic has also affected medical care outside of Terminal Island. See Dkt.

21   #35 at 15 (“[E]ven if the defendant were not an inmate, the opportunity to obtain the recommended

22   procedures was extremely limited over the past three months.”).                 The Court finds the

23   Government’s assessment of Mr. Parramore’s access to treatment outside of Terminal Island


     ORDER GRANTING DEFENDANT’S
     EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE - 10
             Case 2:18-cr-00156-RSM Document 37 Filed 06/08/20 Page 11 of 15



 1   speculative and unsupported. Moreover, regardless of how the COVID-19 pandemic has impacted

 2   medical care outside the facility, it is undisputed that while under BOP’s care during the health

 3   crisis, Mr. Parramore has been unable to obtain the necessary treatment for his severe glaucoma.

 4   For these reasons, the Court finds that he has demonstrated extraordinary and compelling reasons

 5   warranting his early release.

 6          2. Danger to Others or the Community

 7          In determining whether a defendant presents a danger to any person or to the community,

 8   a court looks at the nature and circumstances of the defendant’s underlying offense, the weight of

 9   evidence against him or her, his or her history and characteristics, and the nature and seriousness

10   of the danger his or her release would pose to any person or the community. See 18 U.S.C. §

11   3142(g).

12          The Government argues that Mr. Parramore presents a “great risk of recidivism” based on

13   the nature and circumstances of his underlying offense, his long history of noncompliance on

14   release, and a January 2020 infraction during his confinement at Terminal Island. Dkt. #35 at 15-

15   16. The Government specifically cites Mr. Parramore’s 30-year criminal history, which includes

16   more than 20 years in prison. Id. (citing Dkt. #26 at ¶¶ 26-46). It also cites to the fact that Mr.

17   Parramore was arrested for the underlying offense of selling methamphetamine while on

18   supervisory release, and that he has previously demonstrated non-compliance on release. Id.

19          As an initial matter, Defendant contends that any risk he poses to the community is

20   mitigated by the fact that he is blind in one eye and at risk of losing sight in the other eye. Dkt.

21   #33 at 9. The Government does not address Defendant’s declining vision in the context of his

22   possible danger to others. See Dkt. #35 at 16. Accordingly, the Court is persuaded that Mr.

23


     ORDER GRANTING DEFENDANT’S
     EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE - 11
             Case 2:18-cr-00156-RSM Document 37 Filed 06/08/20 Page 12 of 15



 1   Parramore’s deteriorating vision reasonably diminishes his likelihood of recidivism given his

 2   inability to function as independently as he did prior to losing his eyesight.

 3          Mr. Parramore’s criminal history and disciplinary record at BOP likewise do not support a

 4   finding that he poses a danger to others or to the community. The Government does not dispute

 5   that the only violent incident in Mr. Parramore’s criminal history occurred more than thirty years

 6   ago. See Dkt. #33 at 9 (referencing 1989 conviction for simple assault). The Court also considers

 7   the fact that the underlying conviction here was for a non-violent drug offense. While the danger

 8   posed by even a non-violent drug offense cannot be discounted, the Government does not expressly

 9   argue that Mr. Parramore poses any danger to the community at this point. Instead, it merely

10   argues that Defendant is “at great risk of recidivism.” Dkt. #35 at 16. Furthermore, the infraction

11   Mr. Parramore received in January 2020 was for being in the wrong unit without permission. Dkt.

12   #33-14 at 1. He has received no other sanctions during his confinement. For these reasons, the

13   Court finds that Mr. Parramore’s criminal history and disciplinary history at Terminal Island do

14   not indicate that he would pose a danger to the community if released.

15          Finally, the Court is aware of Mr. Parramore’s mental health and substance abuse

16   problems. These issues, in addition to Defendant’s lengthy criminal history, were the basis for

17   this Court’s September 17, 2018 order that Mr. Parramore be detained pending trial. See Dkt. #15

18   at 1. However, considering that the Government does not raise these mental health and substance

19   abuse issues in its response and the fact that Mr. Parramore has approximately six weeks remaining

20   on his 33-month sentence, the Court does not find that these concerns raised prior to Mr.

21   Parramore’s confinement at Terminal Island weigh against his immediate release.

22          Accordingly, based on these factors, the Court finds that Mr. Parramore does not present a

23   danger to others or to the community upon release.


     ORDER GRANTING DEFENDANT’S
     EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE - 12
             Case 2:18-cr-00156-RSM Document 37 Filed 06/08/20 Page 13 of 15



 1          3. Reduction Consistent with USSG Policy Statement

 2          Having found that that Mr. Parramore’s deteriorating vision constitutes an extraordinary

 3   and compelling reason warranting compassionate release and that he poses no danger to others or

 4   to the community, the Court must now consider the factors set forth in 18 U.S.C. § 3553(a). See

 5   18 U.S.C. § 3582(c)(1)(A); USSG § 1B1.13.             These factors include (i) “the nature and

 6   circumstances of the offense and the history and characteristics of the defendant”; (ii) the need for

 7   the sentence imposed to reflect the seriousness of the offense, to promote respect for the law, and

 8   to provide just punishment for the offense; to adequately deter criminal conduct; to protect the

 9   public from further crimes of the defendant; and to provide the defendant with needed educational

10   or vocational training, medical care, or other correctional treatment in the most effective manner;

11   (iii) “the need to avoid unwarranted sentence disparities among defendants with similar records

12   who have been found guilty of similar conduct”; (iv) the sentencing guidelines; and (v) “the need

13   to provide restitution to any victims of the offense.” 18 U.S.C. § 3553(a).

14          The Court finds that these factors weigh in favor of granting Mr. Parramore release. While

15   Mr. Parramore’s underlying offense of methamphetamine distribution was serious, he has

16   approximately six weeks remaining on his 33-month sentence. See Dkt. #21 (Release date set for

17   July 22, 2020). The Government insists that Mr. Parramore is at high risk of recidivism based on

18   his criminal history and history of non-compliance on probation, but its argument does not address

19   his deteriorating vision. See Dkt. #35 at 15. Release likewise would not result in unwanted

20   sentence disparities and remains consistent with the sentencing guidelines, as he will have served

21   more than 31 months. See Dkt. #27 at 1 (Guideline Provisions set forth range between 30 and 37

22   months). As a result, the Court finds that reducing Mr. Parramore’s sentence to time served

23   remains consistent with the guidelines and still promotes respect for the law and provides just


     ORDER GRANTING DEFENDANT’S
     EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE - 13
             Case 2:18-cr-00156-RSM Document 37 Filed 06/08/20 Page 14 of 15



 1   punishment adequate to deter future criminal conduct. Finally, there are no victims of Mr.

 2   Parramore’s underlying conviction that require restitution. Indeed, the only individuals directly

 3   involved in Defendant’s crime were an undercover agent and confidential informant.

 4          Accordingly, having considered the factors under Section 3553(a), the Court finds that

 5   compassionate release is consistent with the USSG policy statement.

 6      D. Positive COVID-19 Test

 7          Finally, while a court’s decision to grant a defendant’s motion for compassionate release

 8   ordinarily results in immediate release from BOP custody, meaning no later than 24 hours from

 9   entry of the order, the Court must account for the fact that Mr. Parramore has tested positive for

10   COVID-19. Consistent with the Government’s recommendation for a quarantine period prior to

11   release, see Dkt. #35 at 16, the Court imposes the additional release condition of a 14-day

12   quarantine period unless Mr. Parramore’s exit testing confirms that he is no longer COVID-19

13   positive.

14                                         IV.     CONCLUSION

15          For the reasons set forth above, Mr. Parramore’s motion for compassionate release, Dkt.

16   #33, is GRANTED, and the term of imprisonment imposed is hereby reduced to the time the

17   defendant has already served.

18          IT IS FURTHER ORDERED that unless exit testing establishes he is no longer COVID-19

19   positive, Mr. Parramore must be placed in quarantine for 14 days to ensure he does not transmit

20   the virus to his community.

21          IT IS FURTHER ORDERED that upon release, the defendant shall begin serving the three-

22   year term of supervised release previously imposed by the Court. He shall contact the United States

23


     ORDER GRANTING DEFENDANT’S
     EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE - 14
             Case 2:18-cr-00156-RSM Document 37 Filed 06/08/20 Page 15 of 15



 1   Probation Office in Seattle and/or California within 24 hours of his release and follow its

 2   instructions.

 3          IT IS SO ORDERED.

 4

 5          Dated this 8th day of June, 2020

 6

 7

 8                                             A
                                               RICARDO S. MARTINEZ
 9                                             CHIEF UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER GRANTING DEFENDANT’S
     EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE - 15
